        CASE 0:19-cv-01878-MJD-LIB Doc. 52 Filed 10/05/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

Taariq Vanegas,

      Plaintiff,
v.                                                 ORDER
                                                   Civil No. 19-1878 (MJD/LIB)
Carleton College,

      Defendant.



      This matter is before the Court on Plaintiff’s request for an extension to

modify the briefing schedule regarding Defendant’s motion for reconsideration.

      Based on the files, record, and proceedings herein,

      IT IS HEREBY ORDERED that Plaintiff’s Consent Motion to Modify

Briefing Schedule [Doc. No. 51] is GRANTED. Plaintiff shall file his response to

the motion for reconsideration on or before October 7, 2020.

Date: October 5, 2020

                                             s/ Michael J. Davis
                                             Michael J. Davis
                                             United States District Court
